      3:20-cv-00882-MGL         Date Filed 12/02/20     Entry Number 49        Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

             Plaintiff,

             v.                                  Civil Action No. 3:20-cv-00882-MGL

 SCANA CORPORATION, et al.,

             Defendants.


              PLAINTIFF’S MOTION FOR ENTRY OF FINAL JUDGMENT
                  AGAINST DEFENDANTS SCANA CORPORATION
                 AND DOMINION ENERGY SOUTH CAROLINA, INC.

       Plaintiff United States Securities and Exchange Commission (“SEC”) respectfully

requests that the Court enter the attached Final Judgment against Defendants SCANA

Corporation and Dominion Energy South Carolina, Inc. (f/k/a South Carolina Electric & Gas

Company) (collectively, “the SCANA Defendants”). In support of this motion, the SEC states as

follows:

       1.      The SEC alleged in the complaint that the SCANA Defendants, along with former

CEO Kevin Marsh and former Executive Vice President Stephen Byrne, misled investors about a

project to build two nuclear units. The complaint alleged that the false statements and omissions

enabled the SCANA Defendants to boost its stock price, sell more than $1 billion in bonds, and

obtain regulatory approval to raise customers’ rates to finance the project. The SEC alleged that,

based on their conduct, the SCANA Defendants violated the antifraud provisions of the federal

securities laws and committed certain reporting violations. The SEC also asserted claims against

Marsh and Byrne.
      3:20-cv-00882-MGL         Date Filed 12/02/20      Entry Number 49        Page 2 of 3




       2.      The SEC and the SCANA Defendants have been able to resolve the claims

against them without further Court intervention.

       3.      Specifically, as the attached Consent of Defendants SCANA Corporation and

Dominion Energy South Carolina, Inc. reflects, the SCANA Defendants agree, without admitting

or denying the allegations of the complaint, to the entry of the attached Final Judgment that:

               (a)     permanently restrains and enjoins the SCANA Defendants from violating

Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and

Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];

               (b)     permanently restrains and enjoins the SCANA Defendants from violating

Section 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)];

               (c)     permanently restrains and enjoins the SCANA Defendants from violating

Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11, and

13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13];

               (d)     orders the SCANA Defendants to pay disgorgement plus prejudgment

interest thereon in the amount of $112.5 million, with the SCANA Defendants’ obligation to pay

disgorgement and prejudgment interest deemed fully satisfied by the approximately $117 million

paid in satisfaction of claims in Richard Lightsey, et al., v. SCE&G, SCANA, and the State of

South Carolina, No. 2017-CP-25-00335 (S.C. Ct. of Comm. Pleas filed Aug. 14, 2017), and the

approximately $192.5 million to be paid in satisfaction of claims in In re SCANA Corp. Sec.

Litig., No. 3:17-CV-2616-MBS (D.S.C. filed Sept. 27, 2017); and

               (e)     orders Defendant SCANA Corporation to pay a civil penalty in the

amount of $25 million under Section 21(d) of the Exchange Act [15 U.S.C. §78u(d)] and Section

20(d) of the Securities Act [15 U.S.C. § 77t(d)].



                                                    2
     3:20-cv-00882-MGL        Date Filed 12/02/20      Entry Number 49        Page 3 of 3




      4.     As a result, the SEC respectfully requests that the Court enter the attached Final

Judgment against the SCANA Defendants.

      5.     The SEC’s claims against Marsh and Byrne remain ongoing.



Dated: December 2, 2020             Respectfully submitted,

                                    PETER M. MCCOY JR.
                                    United States Attorney

                                    By: /s/ Beth C. Warren
                                    JAMES LEVENTIS (#9406)
                                    BETH C. WARREN (#11360)
                                    Assistant United States Attorneys
                                    1441 Main Street, Suite 500
                                    Columbia, South Carolina 29201
                                    Telephone (803) 929-3037
                                    E-mail: beth.c.warren@usdoj.gov

                                    M. Graham Loomis
                                    Harry B. Roback
                                    John O’Halloran
                                    U.S. Securities and Exchange Commission
                                    950 East Paces Ferry Road, NE, Suite 900
                                    Atlanta, GA 30326
                                    (404) 942-0690 (Roback)
                                    robackh@sec.gov




                                               3
